PER CURIAM.
We express no opinion on the question whether Messrs. Trask and O’Brien, having been first appointed the receivers of this corporation, in a proceeding held by this division, and also by the appellate division of the First department, to have been legally instituted, should not have been' continued as receivers by appointment in this action. We think the question is not property before us for determination—First, because the persons who make the present application have no standing in court; second, because the order sought to be resettled property expressed the decision of this court as made at the time, and a substitution of receivers cannot be effected under the guise of a resettlement of that order.